NOTICE OF ALLOWANCE
EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 2-3 are cancelled.  Claims 1 and 4-24 are pending and under examination.  

Priority
This instant application filed on 4/22/2016 claims priority from US provisional application 62/151,702 filed on 4/23/2015.  

Information Disclosure Statements
The information disclosure statements (IDS) submitted on 12/24/2021 and 1/16/2022 were filed after the mailing date of the non-final rejection on 9/1/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The IDS from 8/30/2021 has been considered by the examiner.  This IDS was filed just prior to the mailing date of the non-final rejection from 9/1/2021.  

Examiner’s Note


Terminal Disclaimer
The terminal disclaimer filed on 12/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9949914 and 9949901 and copending applications 15/299860, 16/165044, 16/165044, 16/165033, 15/962351, 15/962327, 16/170711 and 16/170516 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The instant claims are ready for allowance as the prior art does not teach or motivate the composition of the instant claims.  Applicant has found a system that better deposits a surfactant soluble antidandruff agent using a surfactant system (one or more surfactants that have at least one anionic surfactant with at least one of the anionic surfactants being sodium decyl sulfate, sodium deceth sulfate, sodium undecyl sulfate, or sodium undeceth sulfate) of the instant claims than other surfactant containing compositions.  Applicant has also provided affidavits to traverse rejections that show that not all surfactant and surfactant soluble antidandruff agent containing compositions are able to provide such characteristics that would provide this improved deposition when the composition is applied to hair. Thus, although surfactant soluble antidandruff agents present in hair compositions will deposit such an agent to some degree, the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 4-24 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/MARK V STEVENS/Primary Examiner, Art Unit 1613